DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-7 and 11-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, the prior art of record does not seem to teach the claimed limitations, in particular: wherein a specific function is caused to be executed in response to: detection by the detection optical system in the peripheral region, detection of an object in one channel region of a plurality of channel regions and of an object in another channel region of the plurality of channel regions within a predetermined period by the detection optical system, concurrent detection of objects in two or more different channel regions of the plurality of channel regions by the detection optical system, and/or concurrent detection of objects in one channel region of the plurality of channel regions and a selective region in a first detection region corresponding to the projection region.

claim 23, the prior art of record does not seem to teach the claimed limitations, in particular: causing execution of a specific function in response to: detecting the input operation performed in the peripheral region, detecting an object in one channel region of a plurality of channel regions and of an object in another channel region of the plurality of channel regions within a predetermined period, concurrent detecting of objects in two or more different channel regions of the plurality of channel regions, and/or concurrent detecting of objects in one channel region of the plurality of channel regions and a selective region in a first detection region corresponding to the projection region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694